Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status: claims 1-4, 7-22 are pending in this Office Action.  

DETAILED ACTION

Response to Arguments

112 Rejection: 
The applicant's amendment and remarks filed on 07/13/2021. Therefore the 35 U.S.C. 112 rejection of the previous rejection is withdrawn except as noted below.

Prior Art Reiection:
 	Applicant's arguments to claim 1 have been fully considered but they are deemed not persuasive. Please see mapping in below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1, 11 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention..

Regarding to claims 1, 11:
The claims are amended to include the feature "in response to transmitting the first message to the DNS server, determining a second region of the memory among the plurality of region based on a time at which the third input is detected and transmitting a second message to the DNS server in parallel". Regarding paragraphs in specification (e.g. paras [0097]), “transmitting the first DNS query message, transmitting the second DNS query message”. However, the specification does not show that in response to transmitting the first message to the DNS server, determining a second region of the memory among the plurality of region based on a time at which the third input is detected and transmitting a second message to the DNS server in parallel. Therefore, the feature is not supported by the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	


Claims 1-4, 7-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roskind (US20150195243), in view of Backholm (US20150058488), further in view of Choquette (US20140173134) 

Regarding to claim 1:
Roskind discloses A method of operating an electronic device, the method comprising:
detecting a first input with respect to a first domain name (Roskind, [0025] browser 210 may include any device, application or module that enables a user or computer to navigate and/or retrieve data from another data source. [0026] Browser 210 may exist within or be executed by hardware in a computing device.[0027] browser 210 may be configured to initiate a DNS lookup call for a referring URL hostname or domain and/or a sub-resource URL hostname or domain for DNS resolution. Note: a referring URL hostname is a first domain name; an user navigates to a data source using browser, the browser initiate a DNS lookup call for a referring URL is (the browser of a computing device) detecting a first input with respect to a first domain name)
storing the second domain name as a domain name associated with the first domain name in the first region of the memory, in response to detecting the second input (Roskind[0032] identify one or more URL sub-resources referred to by a referring URL. The hostnames or domains of the identified sub-resources may be recorded [0010] initiating a DNS lookup call for one or more sub-resource uniform resource locator (URL) hostnames associated with a referring URL prior to navigation to the referring URL, whereby a resolution result for at least one of the sub-resource URL hostnames may be cached in a DNS cache in preparation for navigation to the sub-resource URLs. [0007] DNS cache 110 may also be a cache in a browser [0026] Browser 210 may exist within or be executed by hardware in a computing device. [0033] Navigation monitor 312 may be configured to record the relationship between the referring URL or a subset of the referring URL and its associated sub-resource URLs. Note: URL sub-resources is the second domain name; call/identify one sub-resource whereby the sub-resource URL hostnames may be cached is storing the second domain name in response to detecting the second input; sub-resource associated with a referring URL is the second domain name associated with the first domain name)
Roskind does not explicitly disclose detecting a second input with respect to a second domain name within a designated interval after the first input is detected; wherein the at least one region of the storage unit corresponds to a time interval which the at least one second input is detected
Backholm teaches detecting a second input with respect to a second domain name different from the first domain name within a designated interval after the first input is detected (Backholm, [0094] user activity at client devices 150. [0064] DNS requests for those transactions that are cached can also be cached for at least the duration of time for which the transactions are cached.  [0234] a time-to-live (TTL), which for example may be assigned or determined by the TTL manager 244a (of mobile device 250). See Fig. 11 for request #2 after a designated  interval, [0438-0439] The DNS harmonization proxy on the client side proxy (e.g., local proxy 1165) intercepts resolver requests … to query a corresponding DNS server to resolve a DNS query … subsequently also observing and recording the traffic. For example, at time 0 m0 s, once the DNS harmonization proxy of the local proxy 1165 has observed a request (request #1 – see fig.11) and response pair, it records them in the harmonization cache with a specified time-to-live (TTL) lifetime (e.g., 20, 25, 30, 40, 45, 60 minutes etc.). If the DNS Harmonization Proxy subsequently receives a similar request, for example, at time t=7 m0 s, it can provide the last successful response to satisfy the request instead of accessing the wireless network to forward the request over the air for resolution of a query which has previously been successfully resolved … Cache misses may result in the outgoing DNS query being forwarded to the corresponding Domain Name Server for resolution, and the response can be stored into the DNS harmonization proxy's cache for future use. Note: a specified/assigned time-to-live is designated interval; request #2 at t=7 m0s or later requests within specified time-to-live (TTL) lifetime (e.g., 20, 25, 30, 40, 45, 60 minutes etc. – see fig. 11) is a second input within a designated interval; The client side proxy observing and recording requests within TTL is detecting a second input within a designated interval; the requests after the request #1 (see fig. 11) is after the first input is detected)
determining a first region of a memory, comprised in the electronic device, among a plurality of regions of the memory based on a time at which the second input is detected (Backholm, [0003] requests are made over time. [0047] determines such "freshness"(in cache) by monitoring, analyzing, and applying rules (which may be heuristically determined) the transactions (requests/responses) … determined using the update interval (e.g., interval with which requests are sent). [0057] the time to live of the cache entries … if an application tries to resolve a hostname twice within the time to live, it can receive a cached response from the resolver DNS cache instead of needing to go over the air. [0228] Cache appropriateness can also be determined for different requests … along with the timing predictor 246a … can track, manage and store cacheability information)
wherein the first region of the memory corresponds to a time interval during which the second input is detected (([0006] a local DNS cache that stores DNS-related queries and their respective responses … where each response received from the DNS server is associated with a first time-to-live (TTL) value for that response … assigning to each query/response pair in the local DNS cache a second TTL value that is larger than that response's first TTL value [0049] Domain Name System (DNS) records typically expire from a DNS resolver cache after a short time-to-live (TTL) period. [0439] On the mobile device, the DNS harmonization proxy intercepts an outgoing DNS query for a hostname … Cache misses may result in the outgoing DNS query being forwarded to the corresponding Domain Name Server for resolution, and the response can be stored into the DNS harmonization proxy's cache for future use [0284] changed or new content ( updated response different from the cached response associated with a request or second input. time-to-live of cache (received from server at a second query) is a time interval. See Spec [0142] store the second domain name … in a region for the first time interval)
wherein the second message requests information on an address corresponding to the  second domain name stored in the second region  ([0064] DNS caching can be extended to a time period of operating on any transactions that the DNS request was for [0006] a local DNS cache that stores DNS-related queries and their respective responses received from a DNS server for responding to DNS-related queries issued from applications hosted within the mobile device, where each response received from the DNS server is associated with a first time-to-live (TTL) value for that response. [0439] On the mobile device, the DNS harmonization proxy intercepts an outgoing DNS query for a hostname … Cache misses may result in the outgoing DNS query being forwarded to the corresponding Domain Name Server for resolution, and the response can be stored into the DNS harmonization proxy's cache for future use [0284] changed or new content ( updated response different from the cached response associated with a request or application. Note: DNS-related queries is the second message to second domain name; time-to-live of cache (received from server at a third query) is a time interval).
It would have been obvious to a person of ordinary skill in the art at the time the invention to take the teachings of Backholm and apply them on the teachings of Roskind to further implement detecting a second input with respect to a second domain name within a designated interval after the first input is detected and wherein the  .  One would be motivated to do so because in order to improve better system and method to provide a time-to-live (TTL) and the client side proxy observes and records the traffic  and provides the last successful response to satisfy the request instead of accessing the wireless network (Backholm, [0064] [0438-0439]).
Roskind-Backholm does not explicitly disclose in response to detecting a third input with respect to the first domain name, transmitting a first message and a second message in parallel to a domain name system (DNS) server, wherein the first message requests information on an address corresponding to the first domain name and wherein the second message requests information on an address corresponding to the second domain name.
Choquette teaches in response to detecting a third input with respect to the first domain name, transmitting a first message to a domain name system (DNS) server (Choquette [0030] a web browsing application … user device, which in turn may contact an available DNS server to request for the host IP address for a given domain name. [0040] A DNS client is a component/module that generates requests/queries for resolving the domain names via a DNS server)
in response to transmitting the first message to the DNS server, determining a second region of the memory among the plurality of region based on a time at which the third input is detected and transmitting a second message to the DNS server in parallel (Choquette [0030] user device, which in turn may contact an available DNS server to request for the host IP address for a given domain name. [0046] if the DNS proxy 205 finds and responds using a cached entry for the requested DNS reference information, the DNS proxy 205 may nevertheless send the DNS request to the DNS server 213 to request the DNS reference information for possible cache updating. [0040] a UT 203 partially or completely may be implemented in a UD 209. Note: user contact DNS server to request is the first message to the DNS server; find a cache entry for the request and send the DNS request to the DNS server for cache updating is transmitting a second message to the DNS server in parallel)
wherein the first message requests information on an address corresponding to the first domain name (Choquette [0030] a web browsing application … user device, which in turn may contact an available DNS server to request for the host IP address for a given domain name. [0042] receive first DNS reference information associated with at least a first target hostname)
It would have been obvious to a person of ordinary skill in the art at the time the invention to take the teachings of Choquette and apply them on the teachings of Roskind-Backholm to further implement in response to detecting a third input with respect to the first domain name, transmitting a first message to a domain name system (DNS) serve, in response to transmitting the first message to the DNS server, determining a second region of the memory among the plurality of region based on a time at which the third input is detected and transmitting a second message to the DNS server in parallel, wherein the first message requests information on an address 

Regarding to claim 2:
The method of claim 1, further comprising receiving, from the DNS server, a message comprising information on a first address corresponding to the first domain name and information on an available period of the first address and a message comprising information on a second address corresponding to the second domain name and information on an available period of the second address (Backholm [0006] at a mobile device for operating in a wireless network, providing, within the mobile device, a local DNS cache that stores DNS-related queries and their respective responses received from a DNS server for responding to DNS-related queries issued from applications hosted within the mobile device, where each response received from the DNS server is associated with a first time-to-live (TTL) value for that response, and assigning to each query/response pair in the local DNS cache a second TTL value that is larger than that response's first TTL value, where the second TTL value is used in place of the first TTL value. [0445] domain name records associated with domain names. [0049] Domain Name System (DNS) records … the IP addresses of their server. [0050] In one records returned from a Domain Name System (DNS) server or host are cached in a manner which integrates with a local content caching system (of the mobile device – see [0007] the mobile device including a local DNS cache) and in some instances, also the web-based service addressed in the DNS query. Note: TTL on each response are available period of the first address and the second address)
It would have been obvious to a person of ordinary skill in the art at the time the invention to take the teachings of Backholm and apply them on the teachings of Roskind to further implement receiving, from the DNS server, a message comprising information on a first address corresponding to the first domain name and information on an available period of the first address and a message comprising information on a second address corresponding to the second domain name and information on an available period of the second address.  One would be motivated to do so because in order to improve better system and method to provide respective responses received from a DNS server for responding to DNS-related queries issued from applications hosted within the mobile device (Backholm, [0006]).

Regarding to claim 3:
The method of claim 2, wherein the information on the available period of the first address comprises time-to-live (TTL) information of the first address, and the information on the available period of the second address comprises TTL information of the second address (Backholm [0006] at a mobile device for operating in a wireless network, providing, within the mobile device, a local DNS cache that stores DNS-related queries and their respective responses received from a DNS server for responding to DNS-related queries issued from applications hosted within the mobile device, where each response received from the DNS server is associated with a first time-to-live (TTL) value for that response, and assigning to each query/response pair in the local DNS cache a second TTL value that is larger than that response's first TTL value, where the second TTL value is used in place of the first TTL value)
Regarding to claim 4:
Roskind teaches The method of claim 2, further comprising: storing the information on the first address in the memory and storing the information on the second address in the storage unit ([0033] Navigation monitor 312 may be configured to record the relationship between the referring URL or a subset of the referring URL and its associated sub-resource URLs) but does not explicitly disclose storing the information during the available period
Backholm teaches storing the information on the first address in the memory during the available period of the first address (Backholm [0006] at a mobile device for operating in a wireless network, providing, within the mobile device, a local DNS cache that stores DNS-related queries and their respective responses received from a DNS server for responding to DNS-related queries issued from applications hosted within the mobile device, where each response received from the DNS server is associated with a first time-to-live (TTL) value for that response, and assigning to each query/response pair in the local DNS cache a second TTL value that is larger than that response's first TTL value, where the second TTL value is used in place of the first TTL value. [0445] domain name records associated with domain names. [0049] Domain Name System (DNS) records … the IP addresses of their server. [0050] In one embodiment, records returned from a Domain Name System (DNS) server or host are cached in a manner which integrates with a local content caching system (of the mobile device – see [0007] the mobile device including a local DNS cache) and in some instances, also the web-based service addressed in the DNS query Note: TTL on each response are available period of the first address), and
storing the information on the second address in the storage unit during the available period of the second address (Backholm [0006] at a mobile device for operating in a wireless network, providing, within the mobile device, a local DNS cache that stores DNS-related queries and their respective responses received from a DNS server for responding to DNS-related queries issued from applications hosted within the mobile device, where each response received from the DNS server is associated with a first time-to-live (TTL) value for that response, and assigning to each query/response pair in the local DNS cache a second TTL value that is larger than that response's first TTL value, where the second TTL value is used in place of the first TTL value. [0445] domain name records associated with domain names. [0049] Domain Name System (DNS) records … the IP addresses of their server. [0050] In one embodiment, records returned from a Domain Name System (DNS) server or host are cached in a manner which integrates with a local content caching system (of the mobile device – see [0007] the mobile device including a local DNS cache) and in some instances, also the web-based service addressed in the DNS query Note: TTL on each response are available period of the second address).


Regarding to claim 7:
determining if the information on the address corresponding to the at least one second domain name is requested within pre-determined period (Backholm See Fig. 11, [0438-0439] The DNS harmonization proxy on the client side proxy (e.g., local proxy 1165) intercepts resolver requests … to query a corresponding DNS server to resolve a DNS query … subsequently also observing and recording the traffic. For example, at time 0 m0 s, once the DNS harmonization proxy of the local proxy 1165 has observed a request (request #1 – see fig.11) and response pair, it records them in the harmonization cache with a specified time-to-live (TTL) lifetime (e.g., 20, 25, 30, 40, 45, 60 minutes etc.). If the DNS Harmonization Proxy subsequently receives a similar request, for example, at time t=7 m0 s, it can provide the last successful response to satisfy the request instead of accessing the wireless network to forward the request over the air for resolution of a query which has previously been successfully resolved a time-to-live (TTL), which for example may be assigned or determined by the TTL manager 244a (of mobile device 250); and
in response to determining the information is not requested within pre-determined period, removing the at least one second domain name in the memory (Backholm [0234] a time-to-live (TTL), which for example may be assigned or determined by the TTL manager 244a (of mobile device 250). [0062] The harmonization cache entry can be reference counted using a counter, so a second polling session referencing "api.facebook.com" will increment the counter (e.g., reference count). The counter can be decremented on invalidate or in response to receipt of stop poll commands from the harmonization server. Entries may expire from the harmonization cache when the counter reaches a certain number or the age in the cache reaches a threshold (e.g., 24 hours), whichever comes first, for example. Upon expiration, the DNS entries may be automatically purged. Note: TTL is predetermined period. Also see [0061] the DNS records maintained in the local cache on the local device can be used as long as the response from the actual DNS server)
It would have been obvious to a person of ordinary skill in the art at the time the invention to take the teachings of Backholm and apply them on the teachings of Roskind to further implement determining if the information on the address corresponding to the at least one second domain name is requested within pre-determined period, in response to determining the information is not requested within pre-determined period, removing the at least one second domain name in the storage unit.  One would be motivated to do so because in order to improve better system and 

Regarding to claim 8:
The method of claim 1, further comprising:
generating a priority of the second domain name based on a number of detected second input (Backholm, [0010] categorize mobile traffic and/or implement delivery policies based on application behavior, content priority.[0068] mobile or wireless traffic can be categorized as … (b1) immediate, (b2) low priority, (b3) immediate if the requesting application is in the foreground and active)wherein the second message is transmitted based on the priority of the second domain name ([0019] categorize mobile traffic and/or implement delivery policies based on application behavior, content priority [0161] The request/transaction manager 235 can prioritize requests or transactions made by applications and/or users at the device 250 … Importance or priority of requests/transactions can be determined by the request/transaction manager 235)
Regarding to claim 9:
The method of claim 1, further comprising:
transmitting a message for requesting information on an address corresponding to the second domain name to the DNS server in response to detecting the at least one second input (Roskind, [0006] querying a set of DNS servers over the network. A request for DNS resolution may also be known as a DNS lookup call [0026] Browser 210 may exist within or be executed by hardware in a computing device. [0027] browser 210 may be configured to initiate a DNS lookup call for a referring URL hostname or domain and/or a sub-resource URL hostname or domain for DNS resolution. [0030] DNS pre-resolver 310 (of computing device) may also be configured to initiate a DNS lookup call for one or more sub-resource URL hostnames associated with a referring URL in concert with navigation to the referring URL. [0043] a server may provide sub-resources of a proposed hostname for DNS pre-resolution to DNS pre-resolver 310. Note: a sub-resource URL hostname or domain is an address corresponding to the second domain name a second domain name. Backholm [0006] respective responses received from a DNS server for responding to DNS-related queries issued from applications hosted within the mobile device);
receiving a message comprising the information on the address corresponding to the at least one second domain name from the DNS server (Roskind ,[0040] a search page may be a link to a server that provides relationship information. In some cases, relationship information may be obtained or received from persistent information stored locally.  fig. 5 502 [0051] relationship information including sub-resource URLs associated with a referring URL is received for DNS pre-resolution Backholm [0006] respective responses received from a DNS server for responding to DNS-related queries issued from applications hosted within the mobile device, where each response received from the DNS server is associated with a first time-to-live (TTL) value for that response, and assigning to each query/response pair in the local DNS cache a second TTL value that is larger than that response's first TTL value, where the second TTL value is used in place of the first TTL value. [0445] domain name records associated with domain names. [0049] Domain Name System (DNS) records … the IP addresses of their server. [0050] In one embodiment, records returned from a Domain Name System (DNS) server or host are cached in a manner which integrates with a local content caching system (of the mobile device – see [0007] the mobile device including a local DNS cache) and in some instances, also the web-based service addressed in the DNS query); and
transmitting a message for requesting data to a server indicated by the address corresponding to the second domain name (Roskind, [0024] DNS pre-resolution may involve learning which sub-resource hostnames of a referring URL will need to be DNS pre-fetched … these sub-resource hostnames may be learned by identification in previous navigations … relationship information about sub-resource hostnames of a referring URL may be received. fig 5, 502-504, [0051-0052] relationship information including sub-resource URLs associated with a referring URL is received for DNS pre-resolution … a DNS lookup call is initiated for at least one of the sub-resource hostnames. Note: identification in previous navigations or relationship information about sub-resource hostnames of a referring URL is indicated by the address corresponding to the second domain name 
Regarding to claim 10:
The method of claim 1, further comprising: transmitting to the DNS server through a wireless path the first message and the second message wherein the first message requests information on an address corresponding to the first domain name and the second message requests information on an address corresponding to the second domain name (Choquette [0040] A DNS client is a component/module that generates requests/queries for resolving the domain names via a DNS server)
Regarding to claim 11:
[Rejection rational for claim 1 is applicable].

Regarding to claim 12:
[Rejection rational for claim 2 is applicable].

Regarding to claim 13:
[Rejection rational for claim 3 is applicable].

Regarding to claim 14:
[Rejection rational for claim 4 is applicable].

Regarding to claim 15:
The electronic device of claim 14, wherein the processor is further configured to:
detect a fourth input with respect to the second domain name within the available period of the second address (Backholm, [0064] DNS requests for those transactions that are cached can also be cached for at least the duration of time for which the transactions are cached. This prevents DNS requests for the cached transactions from going out to the network [0234] a time-to-live (TTL), which for example may be assigned or determined by the TTL manager 244a (of mobile device 250). Fig. 11, [0438-0439] The DNS harmonization proxy on the client side proxy (e.g., local proxy 1165) intercepts resolver requests … to query a corresponding DNS server to resolve a DNS query … subsequently also observing and recording the traffic. See Fig 11 for requests with TTL); and
transmit a message for requesting data to a server indicated by the second address stored in the memory in response to detecting the fourth input (Choquette [0040] A DNS client is a component/module that generates requests/queries for resolving the domain names via a DNS server. 0046] if the DNS proxy 205 finds and responds using a cached entry for the requested DNS reference information, the DNS proxy 205 may nevertheless send the DNS request to the DNS server 213 to request the DNS reference information for possible cache updating)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roskind (US20150195243), in view of Backholm (US20150058488), in view of Choquette (US20140173134), further in view of Shribman (US20120124239)

Regarding to claim 16:
Roskind-Backholm-Choquette teaches The electronic device of claim 15, wherein the processor is further configured to:
receive a message comprising information on a third address corresponding to the second domain name and information on an available period of the third address from the DNS server (Backholm [0060] The harmonization component is typically implemented locally on the mobile device and communicates with a remote server … when a cached DNS record needs to be purged or updated. [0006] each response received from the DNS server is associated with a first time-to-live (TTL) value for that response. Note: updated a cached DNS record is a third address corresponding to the second domain (Roskind teach DNS record comprises the web-based service addressed in the DNS query [0049] Domain Name System (DNS) records … the IP addresses of their server. [0050] In one embodiment, records returned from a Domain Name System (DNS) server or host are cached in a manner which integrates with a local content caching system (of the mobile device – see [0007] the mobile device including a local DNS cache) and in some instances, also the web-based service addressed in the DNS query)); and
Roskind-Backholm-Choquette does not explicitly disclose detect the fourth input after the available period of the second address.
Shribman teaches detect the fourth input after the available period of the second address (Shribman [0027] In a process of the communication device looking up a DNS request within the cache storage, if the communication device views an expired DNS entry within the cache storage, the communication device continues the process of looking up the DNS request in its cache while, in parallel, sending out a concurrent DNS request to an authoritative domain name server that the expired DNS communication device looking up a DNS request and view an expired DNS entry is detect the fourth input after the available period of the second address);
transmit a message for requesting information on an address corresponding to the second domain name to the DNS server in response to detecting the fourth input (Shribman [0027] In a process of the communication device looking up a DNS request within the cache storage, if the communication device views an expired DNS entry within the cache storage, the communication device continues the process of looking up the DNS request in its cache while, in parallel, sending out a concurrent DNS request to an authoritative domain name server that the expired DNS entry belongs to);
transmit a message for requesting data from a server indicated by the third address within the available period of the third address (Shribman, [0234] a time-to-live (TTL), which for example may be assigned or determined by the TTL manager 244a (of mobile device 250).  Fig. 6 502-512 [0067-0070] 502, the operating system 205 (of the communication device) receives a domain name to resolve from a networking application. As shown by block 504, the enhanced DNS resolver 206 (of the communication device) looks up the domain in its DNS cache 208 if such a cache exists … If however, the domain does not exist in the DNS cache 208, or is no longer valid, then, as shown by block 510, the enhanced DNS resolver 206 (of communication device) queries all or a portion of the DNS recursors 216, 218, 220, 222, 224 … the enhanced DNS resolver 206, or the DNS recursor 216, 218, 220, 222, 224 will query all known authoritative domain name servers for each level in parallel. [0053] uses an external DNS recursor 258 that will resolve the domain name and return the result to the communication device 202 [0019] When the external DNS recursor 108 has a caching system, the external DNS recursor 108 stores the requests it made to various authoritative domain name servers 130 … the IP address of the authoritative domain name servers for a sub-domain of the requested domain. Also See Backholm fig. 11 for plurality of request within TTL. Note: the enhanced DNS resolver 206 (of communication device) queries all or a portion of the DNS recursors) using server 258 is transmit a message for requesting data from a server)
It would have been obvious to a person of ordinary skill in the art at the time the invention to take the teachings of Shribman and apply them on the teachings of Roskind-Backholm-Choquette to further implement detect the fourth input after the available period of the second address, transmit a message for requesting information on an address corresponding to the second domain name to the DNS server in response to detecting the fourth input, receive a message comprising information on a third address corresponding to the second domain name and information on an available period of the third address from the DNS server, transmit a message for requesting data from a server indicated by the third address within the available period of the third address.  One would be motivated to do so because in order to improve better system and method to views an expired DNS entry, update cache, and checking the domain existing on cache during ttl.( Shribman [0027][0067-0070)

Regarding to claim 17:

[Rejection rational for claim 7 is applicable].

Regarding to claim 18:
[Rejection rational for claim 8 is applicable].

Regarding to claim 19:
[Rejection rational for claim 9 is applicable].

Regarding to claim 20:
[Rejection rational for claim 10 is applicable].

Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Roskind (US20150195243), in view of Backholm (US20150058488), in view of Choquette (US20140173134), further in view of Takenaka (US20140211807)

Regarding to claim 22:
 	Roskind- Backholm- Choquette teaches The method of claim 1,
 	Roskind- Backholm- Choquette does not explicitly disclose wherein the first domain name and the second domain name are fully qualified domain names (FQDNs).
Takenaka teahces wherein the first domain name and the second domain name are fully qualified domain names (FQDNs) ([0056] The DNS server 52, 53, and 54 receives a DNS request including a Full Qualified Domain Name (FQDN). [0058] FQDNs)
It would have been obvious to a person of ordinary skill in the art at the time the invention to take the teachings of Takenaka and apply them on the teachings of Roskind- Backholm-Shribman to further implement wherein the first domain name and the second domain name are fully qualified domain names (FQDNs).  One would be motivated to do so because in order to improve better system and method to provide a Full Qualified Domain Name (FQDN) (Takenaka, [0058]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HIEN V DOAN/Examiner, Art Unit 2449               

           /VIVEK SRIVASTAVA/           Supervisory Patent Examiner, Art Unit 2449